Citation Nr: 1438937	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  13-11 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to service connection for vestibular neuronitis/vertigo, as secondary to service-connected bilateral hearing loss and tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from November 1953 to August 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's vestibular neuronitis/vertigo is etiologically related to service-connected bilateral hearing loss and tinnitus.


CONCLUSION OF LAW

Vestibular neuronitis/vertigo is proximately due to or the result of service-connected bilateral hearing loss and tinnitus.  38 U.S.C.A. § 1101 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.310(a) (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability; evidence of a service-connected disability; and competent evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).  With regard to the matter of establishing service connection for a disability on a secondary basis, the United States Court of Appeals for Veterans Claims ("the Court") has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.

The Veteran is service connected for bilateral hearing loss and tinnitus.  He claims that he has balance problems which are etiologically related to those disabilities.  In March 2012, a VA examiner examined the Veteran and opined that it is less likely than not that the Veteran's balance problem, vestibular neuronitis is caused by or a result of his service-connected bilateral hearing loss because of the onset date of the balance problem in 2009.  This rationale is incomplete since there is no mention of tinnitus or opinion regarding aggravation.  

The Veteran's private physician, Dr. K.A., who stated that he has treated the Veteran for over a decade alternatively opined in multiple letters dated in January 2012, October 2012, and April 2013, that the Veteran's hearing loss, which has worsened, and tinnitus, have resulted in his equilibrium/balance problems, diagnosed elsewhere as vestibular neuronitis/vertigo.  The physician provided medical literature evidence indicating that nerve damage in the ear causes hearing loss and balance dysfunction.  The physician also indicated that the balance issues had increased with the increase in the hearing loss.  In addition, three letters have been received from the Veteran's physical therapist and two friends who essentially indicated that the Veteran had exhibited balance problems for an extended period of time.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the Board finds that the private examiner provided a more complete opinion.  The VA examiner did not address certain matters, as noted, and also dated the onset of vertigo to 2009, which is contradicted by credible lay evidence, including statements of the Veteran.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) see also Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In contrast, the private physician referred to both hearing loss and tinnitus (cumulatively in the statements), provided supporting literature, considered lay evidence, and also considered the ongoing and worsening nature of the hearing loss, which just was assigned an increased rating.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

In light of the foregoing, service connection for vestibular neuronitis/vertigo, as secondary to service-connected bilateral hearing loss and tinnitus, is warranted.  



ORDER

Service connection for vestibular neuronitis/vertigo, as secondary to service-connected bilateral hearing loss and tinnitus, is granted.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


